Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 1 of 96




           Transcript of Bryan Flores
                 Wednesday, July 8, 2020

       Nicholas McElroy v. Courtney Ajinca Events LLC




                                                           www.trustpoint.one
                                                    www.aldersonreporting.com
                                                800.FOR.DEPO (800.367.3376)
                                                   Scheduling@Trustpoint.One




                      Reference Number: 93551
Bryan Flores                                                                   7/8/2020
            Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 2 of 96       Page 1

  1                    UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
  2                           ATLANTA DIVISION
  3

  4
       NICHOLAS McELROY, an individual, )
  5    and BRYAN FLORES, an individual, )
                                        )
  6          Plaintiffs,                )
                                        )
  7    vs.                              )CIVIL ACTION FILE
                                        )1:19-cv-05094-SDG
  8    COURTNEY AJINCA EVENTS, LLC,     )
       a North Carolina limited         )
  9    liability company, and COURTNEY )
       AJINCA, an individual,           )
 10                                     )
             Defendants.                )
 11    ________________________________ )
 12

 13                     The deposition of BRYAN FLORES, taken on
 14           behalf of the Defendants, pursuant to the
 15           stipulations set forth herein, before Carla J.
 16           Hopson, RPR, Certified Shorthand Reporter, at
 17           3017 Bolling Way, NE, Atlanta, Georgia, on the
 18           8th day of July, 2020, commencing at 4:18 p.m.
 19

 20

 21

 22

 23

 24

 25

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
            Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 3 of 96       Page 2

  1                                      Index
  2    EXHIBITS      (For the Defendants)                            Page
  3    1:     Amended Complaint                                        81
  4    2:     Photographs                                              22
  5    4:     Defendants' First Request for
  6           Production of Documents (Flores)                         89
  7    6:     Texts                                                    30
  8    8:     Texts                                                    77
  9    10:    Texts                                                    78
 10    30:    NBC Universal 10/16/19 letter                            76
 11    31:    Meredith Corp. 10/16/19 letter                           76
 12    32:    All About the Tea 2/11/20 letter                         76
 13    33:    Atlanta Black Start 2/11/20 letter                       76
 14    34:    Bingeworthy 2/11/20 letter                               76
 15    35:    CNN 2/11/20 letter                                       70
 16    36:    Hip Hollywood 2/11/20 letter                             76
 17    37:    Hollywood Life 2/11/20 letter                            76
 18    38:    Meredith Corp. 2/11/20 letter                            76
 19    39:    Evolve Media 2/11/20 letter                              76
 20    40:    Straight From the A 2/11/20 letter                       76
 21    41:    The Jasmine Brand 2/11/20 letter                         76
 22    42:    Upscale Magazine 2/11/20 letter                          76
 23    43:    American Media 2/11/20 letter                            76
 24    44:    CNN license agreement and release                        63
 25    45:    American Media agreement and release                     72

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                     7/8/2020
            Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 4 of 96         Page 3

  1                                 INDEX (Cont.)
  2    Exhibit No.                                                   Page
  3    46:    NBC Universal agreement and release                      72
  4    47:    People Magazine agreement and release                    72
  5

  6                        E X A M I N A T I O N S
  7                                                                 Page
  8    Cross Examination
  9            (By Mr. Barnes)                                         5
 10    Direct Examination
 11            (By Ms. Sperry)                                       90
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                  www.trustpoint.one                       800.FOR.DEPO
                                www.aldersonreporting.com                   (800.367.3376)
Bryan Flores                                                                   7/8/2020
            Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 5 of 96       Page 4

  1    APPEARANCES OF COUNSEL:
  2    On Behalf of the Plaintiffs:
  3            MARCY L. SPERRY, ESQUIRE
  4            MELISSA FATIMA CASTRO, ESQUIRE
  5            ALEXANDRIA J. ARON, ESQUIRE
  6            Vivid IP
  7            3017 Bolling Way, NE
  8            Atlanta, Georgia 30305
  9            Email: marcy@vividip.com
 10            Phone: (404) 788-1976
 11    On Behalf of the Defendants:
 12            JEFF BARNES, ESQUIRE
 13            Barnes Firm, LLP
 14            3280 Peachtree Road, N.E., Floor 7
 15            Atlanta, Georgia 30305
 16            Email: jeff@barnesattorneys.com
 17            Phone: (404) 236-5000
 18

 19    ALSO PRESENT:
 20            Courtney Ajinca
 21            Nicholas McElroy
 22

 23

 24

 25

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
            Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 6 of 96       Page 5

  1                            * * * * * *
  2                     MR. BARNES:         This is the deposition of
  3            Bryan Flores taken for all purposes allowable
  4            under federal and state law.                 And pursuant to
  5            agreement by counsel, we agree to waive all
  6            objections except to the form of the question
  7            until the time of trial or first use.
  8                     MS. SPERRY:         Agreed.
  9                     MR. BARNES:         All right.      If you would
 10            swear in the witness.
 11    THEREUPON,
 12                               BRYAN FLORES,
 13    having been first duly sworn, was examined and
 14    testified upon his oath as follows:
 15                            CROSS EXAMINATION
 16            Q       (By Mr. Barnes) Would you state your name
 17    for the record, please.
 18            A        Bryan Flores.
 19            Q        Okay.     How old are you, Mr. Flores?
 20            A        I just turned 35.
 21            Q        Thirty-five.
 22            A        Yes, sir.
 23            Q        Okay.     And what's your address?
 24            A        239 Grant Street, Unit 134.               I'm sorry.
 25    164.    Atlanta, Georgia 30312.

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
            Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 7 of 96       Page 6

  1            Q        Okay.     What's your highest level of
  2    education?
  3            A        I have an associate's degree in computer
  4    science.
  5            Q        From where?
  6            A        Gwinnett Tech.
  7            Q        And who do you currently -- are you
  8    currently employed?
  9            A        I started my own business.               I just moved
 10    back from Peru.
 11            Q        Okay.     So what business did you start?
 12            A        Photography and videography.                Well,
 13    restarting it.
 14            Q        Restarting it.           Okay.      So when were
 15    you -- how long were you in Peru?
 16            A        Six months.         October through -- I got
 17    repatriated in April.
 18            Q        Okay.     All right.         Previous -- so that's
 19    been your sole employment for the past six months
 20    was --
 21            A        Yeah.     I moved to Peru to start doing --
 22    well, a YouTube show.             So I saved up money from the
 23    job I had prior, moved down to Peru to start doing
 24    YouTube videos and raise awareness and then for
 25    filming and photography for clients down there.

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
            Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 8 of 96       Page 7

  1            Q        Okay.     In the past five years any
  2    arrests for anything?
  3            A        No.
  4            Q        Have you ever been in any other
  5    lawsuits?
  6            A        I was in a class action lawsuit with a
  7    restaurant group years ago, probably maybe a decade
  8    ago.    I was a manager at a restaurant and I was
  9    putting myself through school at Gwinnett Tech.                       And
 10    the company -- the restaurant was, like, not paying
 11    out overtime, and there was an attorney who got a
 12    bunch of us in a class action.
 13                     I never heard any outcome or anything
 14    from that, so -- but, yeah, that was the only thing.
 15            Q        Did you -- have you ever been deposed
 16    before?
 17            A        No.
 18            Q        Okay.     So what's your relationship to
 19    Mr. McElroy?
 20            A        Friends, you know, photography
 21    colleagues.
 22            Q        Okay.     How many -- do you have any
 23    business relationship with him?
 24            A        I mean, we've done some work together
 25    collaboratively.

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                    7/8/2020
            Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 9 of 96        Page 8

  1            Q        Okay.     So how many times or how many
  2    jobs?
  3            A        A handful of weddings -- I mean, not
  4    even a handful of weddings.                A couple of weddings
  5    and then the two -- the two projects that I can
  6    remember that also included Night Owl.
  7            Q        That also included what?                 I'm sorry.
  8            A        Night Owl.
  9            Q        Night Owl.        Okay.      So with your -- for
 10    those jobs with Mr. McElroy, did you have contracts,
 11    or what were -- did you keep work under the same
 12    agreement, or what was -- what were the terms of
 13    those jobs?
 14            A        Well, weddings were -- you know, he
 15    sends all the photos to me.                Usually I edit them.
 16    You know, I hired him to be a second shooter for a
 17    wedding.
 18            Q        What about -- what's your relationship
 19    with George Barron Fox?
 20            A        A friend, the same.                 A friend, a
 21    creative friend.
 22            Q        Do you have any business with --
 23            A        He's under Night Owl, so I guess
 24    technically, yes.
 25            Q        When you say he's under Night Owl, what

                                  www.trustpoint.one                      800.FOR.DEPO
                                www.aldersonreporting.com                  (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 10 of 96       Page 9

  1    do you mean?
  2            A        He's part of that organization.
  3            Q        Okay.     Do you have any idea what his
  4    role is?
  5            A        No clue.
  6            Q        Okay.     And what -- what is Night Owl?
  7            A        A post house.          They do video editing.
  8            Q        Video editing.
  9            A        Uh-hmm.
 10            Q        Okay.     Is that -- do they do anything
 11    else?
 12            A        No.    I mean, not under their umbrella.
 13    They're just a post house.
 14            Q        Just a post house.             So would a post
 15    house have any reason to have cameras laying around?
 16            A        Well, sure.         I mean, you're editing, so
 17    there would definitely be, you know, cameras laying
 18    around.
 19            Q        But, I mean, I guess -- I guess what I'm
 20    trying to get to is if you -- normally if you
 21    call Night -- if I called Night Owl today and said,
 22    hey, will you video my daughter's soccer game, would
 23    they say, no, we don't do that kind of stuff?
 24            A        They could say we could probably
 25    facilitate it, I guess.              I don't know.       I don't know

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                    7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 11 of 96       Page 10

  1    what they would say.
  2            Q        Okay.     Fair enough.              So let's start at
  3    the beginning with the facts relating to this
  4    lawsuit.      So at some point I presume it's Mr.
  5    McElroy contacts you and says, hey, I have an
  6    opportunity for you for the -- to photograph Cynthia
  7    Bailey's engagement.
  8            A        Well, I don't know if he mentioned her
  9    per se.      But, I mean, he did ask me to come along
 10    and help shoot an event.
 11            Q        So do you remember when that was?
 12            A        I think it was the day of or the day
 13    before.      I'm not really sure.             It was so long ago.
 14            Q        And that was the first that you heard
 15    of this job, the engagement event?
 16            A        It was.
 17            Q        Okay.     So what happens then?             Did you
 18    ever -- first of all, does he send you a text?                        Does
 19    he email you?        Does he call you?
 20            A        I don't know.
 21            Q        Do you remember?
 22            A        I'm not sure.
 23            Q        You're not sure.            So what happens next?
 24    He gets in touch with you and says -- says what?
 25            A        Once again, I think just "we have an

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                       7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 12 of 96          Page 11

  1    event to shoot, you know, do you want to come
  2    along," you know.
  3            Q        Okay.
  4            A        This is very vague by the way.                I'm not
  5    really too sure.          I mean, obviously this is -- I
  6    don't -- I haven't -- it was so long ago, so ...
  7            Q        Okay.     So then you -- presumably you
  8    said, yes, I'll do it?
  9            A        Yeah.
 10            Q        So what were the terms of the deal?
 11            A        He mentioned that, you know, it was --
 12    you know, we were going to be taking photos of an
 13    event and that, you know, these could be used, you
 14    know, during social media -- for social media.                        And
 15    that was pretty much it.
 16                     I said, okay, cool.                 I like -- I like
 17    working.      I like doing what I do.
 18            Q        So when did he -- when did he mention --
 19    what did he say he was going to pay you?
 20            A        I don't remember.            I didn't even -- I
 21    don't know.
 22            Q        Do you remember what you did get paid?
 23            A        I'd have to look.            I'd have to see
 24    what -- because I don't even know the means in which
 25    he paid me.       I think it might have been cash.                    I'm

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 13 of 96      Page 12

  1    not sure.
  2            Q        Okay.     So you're -- so he says -- you
  3    work out a deal for payment, you don't remember what
  4    the payment arrangement was, but you're going to go
  5    and you're going to shoot some photos.
  6                     How long?        Did he tell you how long you
  7    would be there?
  8            A        No.    This was just -- it was an event.
  9    We showed up, and I was just kind of committed to it
 10    at that point.
 11            Q        What's a typical -- have you done other
 12    events like that before?
 13            A        Not like that, no.
 14            Q        Okay.     Have you -- have you photographed
 15    people's -- well, strike that one.
 16                     Okay.     And what was your understanding
 17    of why the -- this engagement was being
 18    photographed?
 19            A        I think there was mention of like some
 20    sort of TV show, that there was like someone
 21    that's -- it was like an event.                      I think it was some
 22    sort of creative event?
 23            Q        Okay.     But where were your -- the
 24    pictures you were taking, who were they going to?
 25    Who -- what was your understanding of who they were

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 14 of 96      Page 13

  1    going to?
  2            A        Well, I knew that it was -- I'm sorry --
  3    Courtney that had us coming out, I guess, through
  4    the conversations or communications that she had
  5    with Nick.       I was just -- like I said, just coming
  6    out to help him, you know, to take photos and some
  7    video.
  8            Q        Okay.     So you were going to take some
  9    photos and do some video.               And what were you going
 10    to do with those photos and video?
 11            A        Well, at one point Courtney came up to
 12    me right after the engagement proposal and, you
 13    know, asked me if I could edit these quickly and get
 14    them to her.
 15                     And I happened to have my MAC there, so
 16    I started editing them.              And, you know, I airdropped
 17    them to her.
 18            Q        Okay.     And what was your
 19    understanding of where they were going?
 20            A        I understood they were just going to be
 21    used for social media.
 22            Q        What do you mean by social media?
 23            A        Facebook, Instagram, Twitter, I guess
 24    anything that constitutes social media.
 25            Q        Okay.     Would it have made a difference

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 15 of 96      Page 14

  1    to you if they were being used for something else?
  2            A        I would have definitely liked to know,
  3    yeah, for sure.
  4            Q        Okay.
  5            A        Made aware.
  6            Q        But why would you like to know?
  7            A        Because it's my work.               It's my passion.
  8    It's what I do.         I like to know where my work is
  9    going.
 10            Q        So you'd like to see the -- you know,
 11    like to see where it went?
 12            A        Sure.
 13            Q        So if -- if Nick called you up and said,
 14    hey, I got this job, we're going to take the
 15    pictures and we're going to put them up in a
 16    billboard in Times Square, would that have changed
 17    your mind about doing the job?
 18            A        I would have asked for a lot more money.
 19            Q        Okay.     And why is that?
 20            A        Well, it just depends on the situation.
 21    If you tell me a billboard, I may have to rent a
 22    Hasselblad.       I might have to rent him a MIA that has
 23    like --
 24            Q        I'm sorry.        You might have to what?
 25            A        Rent a Hasselblad or a MIA, a type of

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 16 of 96      Page 15

  1    camera that's designed to use for that, you know.
  2    So therefore, there would be more cost.                    You have to
  3    have more skill to use a camera like that, so --
  4                     I mean, yeah, there's a lot of different
  5    factors; but sure.
  6            Q        What if he just said, give me -- you
  7    know, come on over with the equipment you have, take
  8    some pictures for us and we'll -- you know, they'll
  9    do with them what they want?
 10            A        Super vague.          My contracts normally
 11    state that I have full copyright.
 12            Q        Okay.     So do you have a -- did you have
 13    any contract with CAE, with Courtney Ajinca Events?
 14            A        No.
 15            Q        Did you have any contract with Courtney
 16    herself?
 17            A        No.
 18            Q        Did you have any contract with Mr.
 19    McElroy?
 20            A        I mean -- I mean, just the understanding
 21    that I was going to come out and take some photos
 22    and they were going to be used for social media.
 23            Q        So what happens?            You speak with Mr.
 24    McElroy, make this deal.               And then what happens
 25    next?

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 17 of 96      Page 16

  1            A        I come out.
  2            Q        Okay.     When you get there, who is there?
  3    Who comes with you?
  4            A        I think I drove myself, I guess.                 I'm
  5    usually pretty -- pretty independent when it comes
  6    to getting places.           I like to drive.
  7            Q        Okay.
  8            A        So if I had to guess, I probably drove
  9    myself.
 10            Q        Okay.     So you drove, you got there.
 11    From your -- Mr. McElroy is there, or did he get
 12    there later?
 13            A        I'm not sure.
 14            Q        So who's your -- who's with you, meaning
 15    like your group?          Mr. McElroy, you.             Anyone else?
 16            A        And people from Night Owl.
 17            Q        Okay.     Who was there from Night Owl?
 18            A        I know Danny for sure.                Maybe George.
 19            Q        What were they -- what were they doing
 20    there?
 21            A        Watching our gear for the most part.
 22    They would -- we had a, you know, little area set
 23    up.    There was a lot of people.                    There was -- it was
 24    open to the public.            It was like an event center but
 25    attached with like little shops.                     I don't know how

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 18 of 96      Page 17

  1    to describe it, but --
  2            Q        Sure.
  3            A        Yeah, there were watching the
  4    equipment --
  5            Q        Okay.
  6            A        -- for the most part.
  7            Q        So you're there.            What are you doing
  8    while you're there?
  9            A        Videoing and photographing.
 10            Q        And what are you videoing and
 11    photographing?
 12            A        We were told to not video anything other
 13    than like decor and stuff first before like the
 14    actual event started.             And then once the event
 15    started, we were told not -- we were not allowed to
 16    have video.       And then we were given permission to
 17    take photos during the engagement.
 18            Q        Okay.     So who told you not to take any
 19    video?
 20            A        I don't recall.           I think it was some
 21    producer or someone that had a walkie-talkie that
 22    seemed like he was in charge.
 23            Q        Okay.     Was that the same person who gave
 24    you permission to take the photos?
 25            A        I believe so.          It was -- it was a really

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 19 of 96      Page 18

  1    weird day because there was so much going on, so
  2    many people walking around.                I mean, I'm -- it's
  3    kind of hard to recollect.
  4            Q        So you take the photos.             The event --
  5    what causes you to stop taking photos?                   Does the
  6    event end?       Does somebody --
  7            A        I believe the event ended, but there was
  8    still people hanging around.
  9            Q        So what do you do then?
 10            A        Probably got in my car and went home.
 11    After a shoot I'm pretty tired.
 12            Q        Well, you said that at some point you
 13    airdropped some photos.              So when did that happen?
 14            A        I think as the event was wrapping up.
 15            Q        As it was wrapping up.              Did you take any
 16    more photos after that?
 17            A        I maybe took some drum footage when I
 18    was leaving.
 19            Q        So then you said after the event you got
 20    in your car and went -- you think you went home?
 21            A        Yeah, probably.           Either home or back --
 22    yeah.     I don't know.
 23            Q        Okay.     Did you sent out any other photos
 24    that night?
 25            A        I probably uploaded them to my SmugMug

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                    7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 20 of 96       Page 19

  1    account.
  2            Q        Okay.
  3            A        And I believe -- I'm sure at some point
  4    I probably sent that link out to Nick.
  5            Q        Okay.     So why did you send the link to
  6    Nick?
  7            A        Just to share the photos that I had
  8    taken so he could see them.
  9            Q        What did you think that he was going to
 10    do at that point?
 11            A        What we had discussed, you know,
 12    distribute them for the client for use on social
 13    media.
 14            Q        Distribute -- okay.                 Do you know if he
 15    actually did send them?
 16            A        I'm not sure what Nick has done on the
 17    phone or not.        I completed my duty at that point.                   I
 18    kind of just -- when I'm done with a job, I usually
 19    just finish and, you know, continue on looking for
 20    more work.
 21            Q        Okay.     So when you took the photos did
 22    you put any watermarks on them?
 23            A        At that time, no, because it was just so
 24    quickly that she asked for them while I was there,
 25    so --

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                    7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 21 of 96       Page 20

  1            Q        Was there any discussion about what they
  2    could or couldn't be used for?
  3            A        Not with her, no, because I had already
  4    had that, like, prior verbal discussion with Nick.
  5            Q        So you made a deal -- so your deal with
  6    Nick was social media.
  7            A        Well, that's usually like our MO.                    Like
  8    it was just -- that's how it was mentioned to me, it
  9    was going to be used in social media.
 10            Q        Okay.     So Nick is the one -- did
 11    Courtney ever tell you it was going to be social
 12    media?
 13            A        I didn't speak to her in regards to
 14    that.     I -- she did ask me for like a photo that she
 15    had with Cynthia and she wanted it because it was
 16    personal to her, so ....
 17            Q        So what about, did you ever -- CAE,
 18    which is Courtney's company -- you know, if it's the
 19    same to you --
 20            A        Okay.
 21            Q        Did you have any conversation with
 22    anyone at CAE --
 23            A        This is -- today is the first day I've
 24    heard of CAE as a whole.               But I -- no.      So I don't
 25    know.

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                    7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 22 of 96       Page 21

  1            Q        Okay.     So photos -- so the deal -- the
  2    understanding you had for the photos was based on
  3    what Mr. McElroy told you?
  4            A        (Nodding.)
  5            Q        And you distributed the phones to Mr.
  6    McElroy based on the deal between you and Mr.
  7    McElroy?
  8            A        Well, I originally distributed them to
  9    her via airdrop.
 10            Q        Okay.
 11            A        Based on the fact that, you know, she
 12    was the point of contact, she was the one that
 13    hired, you know, us to do what we were doing.                         So I
 14    didn't feel, you know ...
 15            Q        Okay.     She never said, oh, social
 16    media -- she never said anything about, I know this
 17    is for social media only?
 18            A        No, not that I can recall.
 19            Q        Okay.     So did you give Mr. McElroy any
 20    rights, licenses, or anything in any of those
 21    photos?
 22            A        No, I maintain all that.
 23            Q        Okay.     And how would he know that?
 24            A        Well, usually it's whoever snaps the
 25    photos owns the rights to the photos.

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 23 of 96      Page 22

  1            Q        Okay.     And what makes you -- do you have
  2    any idea why Mr. McElroy would believe that that was
  3    the deal for this job?
  4            A        Well, yeah, that's how he explained it
  5    to me.      It was going to be used for social media
  6    purposes.
  7                     (Exhibit Number 2 was marked.)
  8            Q        Okay.     So let's look at Exhibit 2, if
  9    you can go through that.               Those were exhibits that
 10    were attached to the lawsuit.                 And what I'd like you
 11    to do is pull out the ones that you took.
 12            A        (Complies.)
 13            Q        So I'm going to mark these photos that
 14    you've pulled out.           The first one is Page 7 of 67.
 15    I'm going to mark that one F-1.                      The next one is
 16    Page 8 of 67.        I'm going to mark that one as F-2.
 17                     The next one, Page 9, I'm going to mark
 18    that one as F-3.          The next one is Page 10, F-4.                And
 19    the last one is Page 11, and I'll mark that as F-5.
 20                     Okay.     So we'll -- lay these out there.
 21    And I don't know if you had --
 22                     You came in kind of in the middle of Mr.
 23    McElroy's deposition, so I'll repeat the
 24    instructions.        But I'm going to ask you a bunch of
 25    questions about the photos.                And I'm really asking

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 24 of 96      Page 23

  1    questions about each of them individually.
  2            A        Okay.
  3            Q        But they could all -- your answers could
  4    be different for each different photo, but if it's
  5    the same for all of them, you know, you can just say
  6    "all of them."         But if you are -- if, for example,
  7    you say this one was -- you know, I told somebody to
  8    do something with this one, just identify it as F-3
  9    versus, you know, to differentiate them.
 10                     But there's no need -- if everything is
 11    identical, then you can just say all -- all the same
 12    for everybody.         And if the way I'm asking these
 13    questions seems to be in any way confusing, stop me.
 14            A        Okay.
 15            Q        Because I'm not -- all I'm trying to get
 16    to is facts.        I'm not trying to confuse you --
 17            A        Sure.
 18            Q        -- or get you to say anything that isn't
 19    accurate.
 20            A        Okay.
 21            Q        Okay?     So you took the photos in front
 22    of you that are marked F-1 through 5?
 23            A        Correct.
 24            Q        Correct?       Okay.      Did anyone else assist
 25    you need in taking these photos?

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 25 of 96      Page 24

  1            A        Not those, no.           I took these on my own.
  2            Q        Okay.     So who do you contend owns the
  3    copyright to these photos?
  4            A        I would say me.
  5            Q        Okay.     And you actually registered a
  6    copyright for these photos; correct?
  7            A        Correct.
  8            Q        Okay.     So what caused you to register a
  9    copyright?
 10            A        Legal counsel.
 11            Q        Okay.     Let's back up for a second.
 12    After you finished the job you said you went home,
 13    you sent the link, and that was it.
 14            A        No.    No.     I airdropped them to her at
 15    the location.
 16            Q        You airdropped them and then later sent
 17    Mr. McElroy a link and then that was it.                    So when
 18    did this come -- when did those photos or event come
 19    to your attention again?
 20            A        I don't recall when, but Mr. McElroy was
 21    the one that made me aware it was on People
 22    magazine.
 23            Q        So you mean like a day later?
 24            A        Maybe within 24 hours.              I think they had
 25    the exclusive.

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 26 of 96      Page 25

  1            Q        So what did you -- how did he tell you
  2    that?
  3            A        I think via phone call.
  4            Q        A phone call?
  5            A        Yes.
  6            Q        What did you say?
  7            A        I was in shock.           I -- I was just,
  8    like -- I didn't know what to think.                     It was a very
  9    long day, super tiring.              But I was -- I was just in
 10    shock.      I didn't know what to think.
 11            Q        Were you excited?            Were you --
 12            A        I was just in shock.                I don't really
 13    have another way to describe it.
 14            Q        Okay.     So shocked in a good way?
 15    Shocked in a bad way?             It is a feeling you want to
 16    have again?
 17            A        I mean, not when you don't see your name
 18    written on any of it.             Like it's -- that was -- it
 19    kind of pissed me off.
 20            Q        Okay.     Did you have any idea your name
 21    wasn't attached?
 22            A        No clue.       I don't even know why the
 23    photos were on People.
 24            Q        Did you ever come to learn anything
 25    about how the photo credit was given for those

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 27 of 96      Page 26

  1    photos?
  2            A        No.
  3            Q        If I told you that Mr. McElroy
  4    instructed CAE's publicist to credit Night Owl as
  5    opposed to you, would that be -- what do you think
  6    about that?
  7            A        I mean, they were already credited on
  8    that photo.       So they were --
  9            Q        What if I told you they were credited
 10    because he told them -- he told the publicist to
 11    credit Night Owl, not you, Night Owl?
 12            A        You know, I -- I'm sure it was an honest
 13    mistake if he did.           You know, I've worked -- I
 14    believe Mr. McElroy has high integrity, so --
 15            Q        Okay.
 16            A        I don't think -- if he did that, it
 17    wasn't maliciously.
 18            Q        Okay.     So he tells you that they're in
 19    People.      You take a look, and you get pissed because
 20    your name's not on there.               What happens -- what do
 21    you do next?
 22            A        I'm not really sure what I did next.
 23    I'm trying to think.            I mean, I guess process.              You
 24    know, I was still busy doing other work.
 25            Q        Okay.     Did you say anything to -- what

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 28 of 96      Page 27

  1    did you say to Mr. McElroy during that conversation?
  2            A        I don't recall.           It was so long ago.
  3            Q        Okay.     So the next couple of days you
  4    process it.       When did this come back to your
  5    attention again?
  6            A        I think the 48 to 72 hours when I was
  7    getting messages or I was being told by Nick that
  8    there was other publications that had our photos.
  9            Q        Okay.     Was he excited?           Was he angry?
 10    Was he happy?        Sad?
 11            A        I think he was more concerned because
 12    I -- I was concerned from the getgo because of the
 13    whole --
 14            Q        Concerned how?
 15            A        Just crediting at first.
 16            Q        Okay.     So what concerned you about the
 17    crediting?
 18            A        It was improper.
 19            Q        Okay.     How so?
 20            A        My name wasn't on it.
 21            Q        Okay.     And why -- do you have any idea
 22    why he was concerned?
 23            A        Just because it wasn't within the scope
 24    of what we had thought was going on with these
 25    photos.

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 29 of 96      Page 28

  1            Q        Okay.     So how -- how would it have --
  2    how did that change your thoughts about the --
  3    strike that.        That's a bad question.
  4                     So your -- your concern is that your
  5    name is not being properly credited to the photos.
  6            A        That was one of my first concerns, sure.
  7            Q        So what was -- what were your other
  8    concerns?
  9            A        Well, I mean, later as we started
 10    realizing that, you know, these photos were being
 11    pushed out there and improperly tagged, I just -- I
 12    felt bad about the situation.
 13            Q        What do you mean by that?
 14            A        I felt like I was taken advantage of.
 15            Q        How so?
 16            A        I had photos published that weren't
 17    credited to me.
 18            Q        Okay.     Photos published that weren't
 19    credited to you.          Anything else?
 20            A        I mean, the fact that they were
 21    published at all.          Like I didn't know about them.                 I
 22    wasn't told about it.             It was kind of upsetting.
 23            Q        Okay.     Was there any kind of an
 24    arrangement where -- that you had to be notified of
 25    the publication?

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 30 of 96      Page 29

  1            A        Well, I mean, like, you know, Nick and
  2    I -- Nick had told me it was going to be for social
  3    media, so ....
  4            Q        Okay.     So let's suppose hypothetically
  5    that a picture was posted on social media and then
  6    it was picked up by People.                Would that have been
  7    fine with you?
  8            A        Yeah, because they probably would have
  9    called me.       Most of the time when anybody wants to
 10    use my publication I get a call.                     I've had websites
 11    that have used my photos before, and they'll call me
 12    and ask beforehand and they'll try and either buy it
 13    or, you know, lease it somehow.
 14            Q        Okay.
 15            A        But it's usually etiquette and
 16    respectful to go to the first person that created
 17    it.
 18            Q        Okay.     So what angers you most?             The
 19    fact that it was used at all, or the fact that your
 20    name wasn't attached to it?
 21            A        I think I stated it was a combination of
 22    both.
 23            Q        Okay.     So who do you hold responsible
 24    for your name not being attached?
 25            A        I guess the person who published it in

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                      7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 31 of 96         Page 30

  1    People, the editor, for not checking the sources.                           I
  2    don't know.       I don't know who to place blame to at
  3    this point.
  4            Q        Okay.     I want you to take a look at some
  5    of these messages.           They might not be -- well, they
  6    were attached to your -- attached to the
  7    counter-claim.
  8                     I'm sorry.        Mr. McElroy previously --
  9    there was some discussion during his deposition
 10    where he knowledged these text messages, and they're
 11    messages between him and Danika Berry whose DB
 12    Agency is the publicist for CAE.                     Okay?
 13            A        Okay.
 14                     (Exhibit Number 6 was marked.)
 15            Q        And these are marked as Exhibit 6.                   So
 16    if you look there in Exhibit 6, I've got it on
 17    Page -- I have it at Page 6 right now.                       You will see
 18    where -- actually, let's start at Page 5, if you
 19    don't mind turning back one.
 20                     You'll see where Mr. McElroy is saying,
 21    "This one is for Bryan."               And then the following
 22    page carries through, "This one is for Bryan," and
 23    it keeps going.         And then Danika says, "It's going
 24    to be hard with all these different pics.                      Is it the
 25    same company?"

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 32 of 96      Page 31

  1                     I mean, this is talking about photo
  2    credit.      And then Mr. McElroy says, "We can just do
  3    Night Owl Post on all of them."
  4                     Did you give Mr. McElroy permission
  5    to take your -- to remove your name as a photo
  6    credit?
  7            A        I don't recall.
  8            Q        You don't recall?
  9            A        Hmm-hmm.
 10            Q        You testified a few minutes ago that you
 11    were quite angry that your name didn't appear on the
 12    photos.
 13            A        That's correct.
 14            Q        And you don't remember if you gave him
 15    permission?
 16            A        I don't.
 17            Q        No?
 18            A        This is well over a year ago.                So it's
 19    kind of hard to remember what we discussed.
 20            Q        Well, if you looked at the pictures and
 21    saw your name wasn't attached to them and the first
 22    thing was being upset that it wasn't attached, why
 23    would you be upset if you gave him permission to not
 24    have you credited?
 25            A        I -- I don't know if I knew about this.

                                 www.trustpoint.one                      800.FOR.DEPO
                               www.aldersonreporting.com                  (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 33 of 96      Page 32

  1            Q        Didn't you take a look and say, hey --
  2            A        I don't know if I knew about this.                   This
  3    is with -- a conversation with who?
  4            Q        This is a conversation with Danika, the
  5    publicist.
  6            A        Okay.     I don't --
  7            Q        This is where the photos are being
  8    distributed.
  9            A        Okay.
 10            Q        And she's asking about photo credits.
 11    He initially says "Bryan" and then he later says
 12    "Let's just do Night Owl, Night Owl Post."                     And
 13    he tells Danika to remove your name from the photo
 14    credit and just do Night Owl Post.
 15                     So you're saying you don't remember if
 16    you gave him permission to do that or not?
 17            A        Correct.
 18            Q        Okay.     So based on this, who do you hold
 19    responsible for your name not appearing in the photo
 20    credits?
 21            A        I mean, I think I stated the editor
 22    originally.
 23            Q        Okay.     So why would -- the editor of
 24    what?
 25            A        People.

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 34 of 96      Page 33

  1            Q        How would the editor of People know who
  2    you are if Mr. McElroy said to credit Night Owl
  3    post?
  4            A        No clue.       I feel like if an editor posts
  5    information, she'd probably do research, right?
  6    Just like news reporters or whatnot.
  7            Q        So how would they find out if the photo
  8    credit -- if I take the photo off of the Internet
  9    right now, okay --
 10            A        That's not where the photo came from,
 11    though.
 12            Q        If I took a photo off of your camera
 13    right now, a raw file, and turned it into a JPEG or
 14    whatever, emailed it to myself --
 15            A        Well, the photo was sent to somebody who
 16    knew who took it.
 17            Q        Sure.
 18            A        So I would hope that they would send the
 19    proper information.
 20            Q        Sure.     Well, Mr. McElroy said the proper
 21    information was Night Owl Post?
 22            A        Correct.       I can't control what he says.
 23            Q        So I guess what I'm saying is:                How
 24    would People magazine -- if Mr. McElroy said use
 25    Night Owl Post for the photo credit, how would

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 35 of 96      Page 34

  1    People magazine -- why would they --
  2            A        Where did People get the photo from?
  3            Q        People got it from Danika.
  4            A        Where did she get them from?
  5            Q        From Mr. McElroy.
  6            A        Okay.     Well, I sent them all to her
  7    originally, so she knew I took those photos.                      She's
  8    friends with Danika.            They should have communicated.
  9            Q        Okay.     So you hold Ms. Ajinca
 10    responsible --
 11            A        Sure.
 12            Q        -- because she would have communicated
 13    with Danika?
 14            A        I mean, she was using my photos.
 15            Q        Okay.     So did you have a contract
 16    with --
 17            A        I didn't have a contract with anyone.
 18            Q        Okay.     So you don't hold Mr. McElroy
 19    responsible at all for the photo credit --
 20            A        No.
 21            Q        -- being Night Owl and not you?
 22            A        (Nodding.)
 23            Q        No.
 24                     Okay.     So back to -- back to this
 25    timeline.      You were upset.            You're upset.       You and

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 36 of 96      Page 35

  1    Mr. McElroy had a phone conversation.                    You hang up.
  2    At this point you're somewhat upset because your
  3    photo is not credited, your photo -- your name is
  4    not on the photo as credit and you're somewhat upset
  5    because they were on People magazine.
  6                     So what happens next?               You hang up with
  7    him.    What do you do next?
  8            A        I don't recall.
  9            Q        You don't recall.            So how do you end up
 10    getting a copyright?
 11            A        Through legal counsel.
 12            Q        Okay.     So what caused you to go to legal
 13    counsel?
 14            A        Having a verbal discussion with Nick,
 15    and we both felt -- you know, after all the
 16    publications came out, we felt that we were taken
 17    advantage of.
 18            Q        When did that take place?
 19            A        I don't know.          Sometime after the event.
 20            Q        So how -- never mind.               When you had this
 21    conversation with Nick, was it by phone?                    In person?
 22    Text message?
 23            A        If I had to guess, possibly a phone
 24    call.     I'm not really sure.
 25            Q        So what did you say?                What did you guys

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 37 of 96      Page 36

  1    discuss?
  2            A        What did I say?           Just how I didn't feel,
  3    like, right about the situation.                     I felt like we
  4    were taken advantage of.
  5            Q        Okay.     So what did you -- so that caused
  6    you to go to a lawyer?
  7            A        Nick -- Nick was seeking out counsel.
  8            Q        Okay.     So how did you end up getting a
  9    copyright?
 10            A        My legal counsel advised me.
 11            Q        Which legal counsel?
 12            A        Marcy.
 13            Q        Okay.     Did you use the same company for
 14    the copyright that Mr. McElroy did?
 15            A        Our attorneys took care of all of that.
 16            Q        Okay.     How -- approximately when did you
 17    first consult with legal counsel?
 18            A        I have no clue.
 19            Q        You have no clue?
 20            A        I was wrapping up, about ready to leave
 21    the country.        Like I was in the last couple of
 22    months of living in the States, so I had a lot going
 23    on.
 24            Q        So when did you leave?
 25            A        October 12th.

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 38 of 96      Page 37

  1            Q        You left October 12th.
  2            A        Uh-hmm.
  3            Q        So you talked to legal counsel --
  4            A        Sometime between July and then.
  5            Q        Sometime between July and October.
  6    Okay.     Did you ever try to communicate with CAE or
  7    Courtney or --
  8            A        I don't have her contact information.
  9            Q        Okay.     So are you aware if they had your
 10    contact -- if they ever had your contact
 11    information?
 12            A        I have no clue.
 13            Q        Okay.     So if you had no way to
 14    communicate -- when you airdropped the photos from
 15    your MAC, where did you airdrop them to?
 16            A        I believe her cellphone.
 17            Q        Okay.     So that wouldn't necessarily
 18    leave your cell -- your contact information when you
 19    airdrop them.
 20            A        Well, a lot of times what I try and do
 21    when I export in Lightroom is try and put that in
 22    metadata.      But I was so rushed to try and get these
 23    out that I don't think any of that was attached to
 24    it.
 25            Q        Okay.

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 39 of 96      Page 38

  1            A        So it was just a quick edit, export.
  2            Q        Okay.     So she would have no idea how to
  3    contact you either.
  4            A        Yeah, if I had, you know, normal -- my
  5    normal timeframe to return the photos, everything
  6    would have been on there.
  7            Q        Okay.     But when you started the job you
  8    understood that you -- that they needed to be turned
  9    out fast?
 10            A        Yeah.     I mean, generally pretty quickly,
 11    you know.      I've never -- right after a shoot I've
 12    never had to do that.
 13            Q        Did you know that before you started the
 14    shoot?
 15            A        No.
 16            Q        When -- how long did you think you had?
 17            A        Usually 24, 48 hours.
 18            Q        Okay.
 19            A        We rarely do same day, though.                I mean,
 20    it's just a lot of work.
 21            Q        Did Mr. McElroy tell you that these
 22    photos needed to be delivered on the same day?
 23            A        Usually it's -- he just -- if he did
 24    mention, it would be quick turnaround time.                     Usually
 25    I try and -- if he says "quick," then I try and do

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 40 of 96      Page 39

  1    it --
  2            Q        But did he say that as part of the terms
  3    for CAE?
  4            A        No, she -- she wanted them right then.
  5    I was just going to shoot.
  6            Q        Okay.     Did you say anything to her, like
  7    no, I don't do that, I -- I didn't know we needed to
  8    move -- we needed to move quickly or --
  9            A        No.    I mean, obviously I did it.               She --
 10    she asked me for them and I airdropped them to her.
 11            Q        Did you say anything about the use --
 12    how much -- you know, what she could do with them or
 13    what she couldn't do?
 14            A        No, I don't believe I had that
 15    conversation.
 16            Q        Okay.     So you started the copyright
 17    process after you consulted with legal counsel.
 18            A        Correct.
 19            Q        And that was a result of conversations
 20    with Mr. McElroy?
 21            A        Correct.
 22            Q        Okay.     Prior to the engagement shoot,
 23    did he ever tell you anything about the photo shoot
 24    he did for the Frost Bistro?
 25            A        What is that?

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 41 of 96      Page 40

  1            Q        It's a restaurant.             He didn't mention
  2    that --
  3            A        Is that the Star Magazine stuff?
  4            Q        Yeah.
  5            A        After the fact when counsel discovered
  6    it.
  7            Q        Okay.     So let's go back to these photos
  8    now, part of Exhibit 2, I believe, 1 through 5.
  9            A        Uh-hmm.
 10            Q        Okay.     Who was the author of these
 11    photos?
 12            A        I would say me.
 13            Q        Okay.     Who told you to take photos of
 14    these subjects, or what caused you to take photos of
 15    these subjects?
 16            A        Well, we were just told to take photos
 17    of the event.
 18            Q        Okay.
 19            A        So -- and we were the only two
 20    photographers allowed in there.
 21            Q        Okay.     And you were taking -- do you
 22    have any idea why that was, that you were the only
 23    two photographers allowed in there?
 24            A        We were mentioned at the end that there
 25    was like a proposal going on.                 But, you know, it was

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                     7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 42 of 96        Page 41

  1    to photograph the event, decor, and then this became
  2    an opportunity.
  3            Q        So looking at those photos, would you
  4    consider these to be pictures of essentially
  5    capturing -- capturing images of what's taking place
  6    at an event?
  7            A        I would consider these like -- I'm
  8    sorry.      Can you restate the question?
  9            Q        Let me ask -- make it easier.                 What type
 10    of photos would you call these?                      What kind of
 11    category, if you had to describe generally the style
 12    or the type?
 13            A        Lucid creativity?            I mean, you know, I
 14    do about 14 -- 14 different steps before I take a
 15    photo.      You know, you can't just hand somebody a
 16    photo -- you know, a camera and take pictures, you
 17    know, especially if you want them to be proper on
 18    the sensor.
 19            Q        Okay.     So what are the 14 steps you
 20    take?
 21            A        Well, the first one is I like to custom
 22    white balance.         I like to set the camera on raw.                   I
 23    like to make sure to set the ISO, the aperture, you
 24    know, all the different settings, you know, how are
 25    we shooting the trigger, you know, my positioning,

                                  www.trustpoint.one                       800.FOR.DEPO
                                www.aldersonreporting.com                   (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 43 of 96      Page 42

  1    the lenses that I'm using, the F stop.
  2                     You know, all that I take into
  3    consideration before I start doing this.                    It's a
  4    process for me.
  5            Q        Okay.     So once you're done with that
  6    process, then that's when you take the photo?
  7            A        Yes.     Once I realize, yeah, the color
  8    conditions of the room, so on and so forth, and I
  9    feel comfortable, I start taking photos.                    I like to
 10    consider myself an on-sensor photo -- photographer.
 11    So I'm not doing too much in post.
 12            Q        Okay.     So what about -- I notice with a
 13    lot of these photos there's heads and stuff in the
 14    way.    Do you ever worry about getting a clear shot
 15    of the subjects?
 16            A        I mean, in this one I'm between two
 17    arms.     I'm crouched over.            You know, you have to
 18    position yourself creatively.                 You have to be
 19    creative and think on the spot when you're a
 20    photographer.
 21                     I'm literally crouched below two people
 22    that are standing right next to each other.                     So it's
 23    just from years of experience.
 24            Q        Right.      And these are photos, would you
 25    say, trying to capture a moment?

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 44 of 96      Page 43

  1            A        An emotion.         Real, true, raw emotion.
  2            Q        Okay.     So what -- which of those photos
  3    between F-1 and F-5 captures emotion the best in
  4    your opinion?
  5            A        F-1 and F-2.
  6            Q        Okay.     Did you in any way influence
  7    those -- those poses, what the people were doing in
  8    those photographs?
  9            A        You know, I didn't ask her to marry me,
 10    so no.
 11            Q        Did you say, hey, guys, I need you take
 12    a picture -- you know, I need you to --
 13            A        Not during photos, no.              Some of the ones
 14    after the fact.
 15            Q        For any of F-1 through F-5, for any of
 16    these photos in front of us, did you say to any of
 17    the subjects, hey, I need you to turn this way, look
 18    this way, I need you to --
 19            A        So I believe on this one --
 20            Q        -- smile?        Frown?
 21            A        -- I, like, nodded at him.              Because we
 22    were the only two ones with cameras in the room.                        So
 23    everyone else -- the only other cameras that were in
 24    the room were video cameras.                 So as far as still
 25    photography, you know --

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 45 of 96      Page 44

  1            Q        Okay.     So you were the only two with
  2    cameras.      Was it your decision that none of those
  3    photos had any of the subjects looking in your
  4    direction, or was it --
  5            A        I believe the bottle placement on this
  6    one was.
  7            Q        Okay.
  8            A        Yeah.     Because I would -- after the
  9    engagement and everyone was walking, I was trying to
 10    capture their attention, hey, let me, you know --
 11                     So, yeah, I would say I had some
 12    direction on some of these.                Obviously none of these
 13    (pointing), but --
 14            Q        Okay.     So did you have any influence on
 15    what any of these people were wearing, any of the
 16    subjects in any of these?
 17            A        No.
 18            Q        How about generally their position?                  Did
 19    you move anyone around or ask anybody to --
 20            A        The bottle placement on these two.
 21            Q        The bottle.         You said --
 22            A        I was just trying to capture the
 23    attention so I could at least get these photos
 24    clear.      If you'll notice, I'm a lot closer on these.
 25    These were during the asking of it, so --

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 46 of 96      Page 45

  1            Q        But what do you mean bottom placement?
  2            A        I mentioned earlier that I would try and
  3    capture his attention by either nodding my head or
  4    saying, hey, look at me real quick.
  5            Q        But did you tell him to hold the bottle?
  6            A        Well, I was just trying to get -- get
  7    the image of that.           You know, he was holding it
  8    around.
  9            Q        So you're kind of passive?              You know,
 10    you're taking -- you're taking what's coming up in
 11    front of you?
 12            A        Yeah, and then trying to get some stuff
 13    that I've directed.            Slight direction.
 14            Q        Okay.     So, you know, after a wedding the
 15    -- when everybody is together at the altar or
 16    whatever and you move the bride and groom around and
 17    everybody else.         Was it that kind of situation?                Was
 18    it anything like that for any of those photos posed
 19    by you?
 20            A        No.    None of these, no.
 21            Q        Okay.     And these were all taken at the
 22    same location; correct?
 23            A        Yes.
 24            Q        And they were all at an event center?
 25            A        I don't know what it was.              It was

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 47 of 96      Page 46

  1    like -- there was shops.               There was this room that
  2    they had decorated with all this cool stuff.
  3            Q        It wasn't your studio, was it?
  4            A        No, it wasn't.
  5            Q        It wasn't anyone else's studio, was it?
  6            A        I don't -- no, obviously it wasn't mine.
  7    I don't know whose it was, but --
  8            Q        Did you say to anyone, hey, I want
  9    this -- I need -- to do my best work I need this
 10    green grass in the back?               Did you have anything to
 11    do with the decor or the setting?
 12            A        No.
 13            Q        Okay.     Did you control any of the
 14    lighting, anything --
 15            A        Within the camera, yes.
 16            Q        -- other than your camera?
 17            A        Yeah, within the camera.
 18            Q        Other than the camera.
 19            A        No.
 20            Q        Okay.     Did you say to anybody, hey, it's
 21    too dark over here, crank up the lights?
 22            A        No, they already had it set forth that
 23    because there was already a video crew in there.
 24            Q        Okay.     So when you created these photos,
 25    you did them at the request of CAE or someone else?

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 48 of 96      Page 47

  1            A        Well, Nick asked me to come along and
  2    take photos, so I did.
  3            Q        Okay.
  4            A        And then once I was there I took
  5    direction from, you know, Courtney and I guess other
  6    people with walkie-talkies that seemed like they
  7    knew what they were doing.
  8            Q        Okay.     So you delivered photos to Mr.
  9    McElroy; correct?
 10            A        To her, Miss Courtney.
 11            Q        You also delivered them to Mr. McElroy?
 12            A        Well, I sent him a link to the photos,
 13    yes.
 14            Q        And you understood that those pictures
 15    were going to be distributed?
 16            A        To social media, yes.
 17            Q        And you were okay with them being
 18    distributed to social media; correct?
 19            A        Correct.
 20            Q        Prior to sending any of the photos to
 21    Courtney did you say, hey, here's the copyright,
 22    don't -- you know, you can use them for this or you
 23    can't use them at all, or here are the limits?
 24                     Did you give Mr. McElroy any such
 25    limiting before you distributed them?

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 49 of 96      Page 48

  1            A        It was just agreed upon that these were
  2    going to be photos that I took and, you know, his
  3    client was going to distribute them via social
  4    media.
  5            Q        And that was agreed upon between you and
  6    Mr. McElroy?
  7            A        Correct.
  8            Q        So if they were published outside of
  9    social media Mr. McElroy broke his agreement with
 10    you.    Would that be accurate?
 11            A        I wouldn't say that.
 12            Q        Well, if you give photos to Mr. McElroy,
 13    a link to photos, and then he gives them to somebody
 14    else and then they get -- they go beyond what you
 15    expected, whose fault is that?
 16            A        Well, he was deceived by it, too, so I
 17    don't -- we were both under the impression that they
 18    were to be used for social media.
 19            Q        Did she ever tell you that -- we already
 20    went through that.           So you're saying you were both
 21    deceived and you're relying completely on the word
 22    of Mr. McElroy?
 23            A        Yeah.     I think I said before he has --
 24    he's always had great integrity with me.
 25            Q        Okay.     And that's also -- his great

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 50 of 96      Page 49

  1    integrity is why you don't hold him responsible for
  2    you're not being in the photo credit?
  3            A        I believe I already answered that.
  4            Q        Okay.     So you -- I think you spoke --
  5    you didn't -- metadata wasn't attached to any of
  6    those photos?
  7            A        It was so quickly.             Like I said, it
  8    was -- I was asked to deliver them right then and
  9    there.
 10            Q        So what -- when you delivered the photos
 11    right then and there, what steps did you take so
 12    that CAE or Courtney would know what the limits were
 13    or what -- or that they were copyrighted?
 14            A        I believe I answered that as well.
 15            Q        Okay.     Did you ever send or attach or
 16    otherwise give some kind of copyright notice or
 17    declaration, you know, putting it into the shared
 18    folder that you shared with Mr. McElroy or --
 19            A        I answered that question already as
 20    well.
 21            Q        Okay.     So let me make sure.            So the
 22    answer is no?
 23            A        What I referred to earlier.
 24            Q        Okay.     So how do you -- who did you
 25    license -- well, did you license any of the photos?

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                    7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 51 of 96       Page 50

  1                     MS. SPERRY:         Objection.      Calls for a
  2            legal conclusion.
  3            Q      (By Mr. Barnes) Did you give anyone
  4    permission to use the photos?
  5            A        Well, I mean, I guess sending them
  6    to Courtney for use for social media when I
  7    airdropped them to her.
  8            Q        Okay.     But, again, that giving -- you
  9    gave them to Courtney for use for social media based
 10    upon an agreement between you and Mr. McElroy is
 11    what happened.         And you were aware then -- I mean,
 12    social media is online; correct?
 13            A        By the definition, I believe so.
 14            Q        Okay.     So did you have any
 15    understanding -- CAE wants to publish these on their
 16    social media profile is what you're told.                     So
 17    they're -- you know that the photos -- or you
 18    believe the photos are going to be published online,
 19    released on a social media --
 20            A        Via social media, correct.
 21            Q        And the photos published online, they
 22    can be copied by other Internet users; correct?
 23                     Do you have an Instagram page?
 24            A        Sure.
 25            Q        So you could -- if you see something you

                                  www.trustpoint.one                      800.FOR.DEPO
                                www.aldersonreporting.com                  (800.367.3376)
Bryan Flores                                                                      7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 52 of 96         Page 51

  1    like, you could click on it and you could save the
  2    image.
  3            A        You can screen-shot a low resolution
  4    version of the image, sure.
  5            Q        Okay.     So by putting it out there on the
  6    Internet at all there is always a risk that it's
  7    going to go everywhere; right?
  8            A        (Nodding.)
  9            Q        Okay.     And knowing that there was that
 10    risk that it could go anywhere, you didn't see the
 11    need to put any copy -- attach any copyright
 12    information to it.
 13            A        Yeah.     Like I said, it was very quick.
 14    I was on the spot, asked to edit and deliver them.
 15    So I didn't have the time.                I was super tired.          We
 16    had just finished filming, photographing.
 17            Q        Okay.
 18            A        I don't know if you know, but I'm -- I'm
 19    pretty heavy.        So I'm pretty tired after a shoot.
 20    Out of shape, fat, so ...
 21            Q        Fair enough.
 22            A        Yeah.
 23            Q        So you share something -- like when you
 24    share something on your Instagram page, you're
 25    sharing it for your followers; right?

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 53 of 96      Page 52

  1            A        I share my photography for me.                If
  2    people like my work and they want to follow me,
  3    fantastic.
  4            Q        Okay.     But you're trying to reach a
  5    larger audience than you already have?
  6            A        I'm trying to capture emotion and be
  7    able to sell that to my clients.
  8            Q        Okay.     So the link to the photos that
  9    you sent to Mr. McElroy, did that allow download
 10    access to those files?
 11            A        It depends how the browser was set.
 12    Normally I have a password protection, and depending
 13    on whether clients have paid or not, I allow
 14    download access.          But I'm not sure how it was set
 15    when I sent them over.
 16                     I know that I'm able to set those
 17    parameters within my gallery, but I don't know how
 18    they were sent.
 19            Q        Okay.
 20            A        It's the similar situation.               They can
 21    still screen-shot it, though.
 22            Q        So how many -- how many photos have
 23    you sold?      And what I mean by that, not private
 24    commission where you're paid -- like wedding photos,
 25    things like that.          But you take a picture of a

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 54 of 96      Page 53

  1    sunset and somebody wants to buy it, photos like
  2    that.     How many have you sold?
  3            A        Tangible photos?            Digital photos?
  4            Q        Either way.
  5            A        A handful.
  6            Q        Okay.     What's the most you ever got for
  7    a photo you sold?
  8            A        Well, I sold a print.               I think it was
  9    close to two grand for a canvas.
 10            Q        And does that include the production
 11    cost?
 12            A        That was with the production -- well,
 13    that was just the cost of the canvas and --
 14            Q        That's what I meant.                So somebody gave
 15    you $2,000 and you gave them the canvas with the
 16    photo?
 17            A        That they have, yeah.
 18            Q        Okay.     So your -- do you have any idea
 19    how much the canvas part, the production of the --
 20            A        It was a couple of hundred dollars.
 21            Q        A couple of hundred dollars.
 22                     All right.        And you said that you've
 23    been contacted in the past from people looking for
 24    commission for photos?
 25            A        Yes.

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 55 of 96      Page 54

  1            Q        How often does that happen?
  2            A        It was a lot more back before I left for
  3    Peru.     You know, when you leave the country you kind
  4    of lose a lot of clients.               And, you know, I
  5    dispersed a lot, too, so ...
  6            Q        Okay.     So how did -- when people would
  7    call for those, were they wanting to buy photos or
  8    just rights to put them somewhere else?
  9            A        Use them.
 10            Q        Use them.        Use them for what?
 11            A        Maybe a website.
 12            Q        Okay.     So you -- did you ever turn
 13    anybody down and said, no, you don't have my
 14    permission?
 15            A        I mean, I believe one time I -- well,
 16    the person that asked for that website I didn't
 17    allow them to.
 18            Q        Okay.     When people are asking, do you --
 19    generally would you say, yes, in exchange for money
 20    or something else, or would just say, sure, I would
 21    be happy --
 22            A        I'm always open to the discussion.
 23            Q        Okay.
 24            A        But it's never set in stone.               I mean, it
 25    just depends on the situation.

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 56 of 96      Page 55

  1            Q        Okay.
  2            A        I don't have like a set price for
  3    photography either.
  4            Q        Okay.     Well, what determines your price?
  5            A        It depends.         If I'm going to Japan,
  6    my -- I have to rent equipment.                      It really just
  7    depends.
  8            Q        Okay.     So in all of these -- all of the
  9    instances where any of your photos, F-1 through 5,
 10    where they were shown online, were they ever shown
 11    without a caption or any explanation or story?                        Was
 12    it just images somewhere, this is it?
 13            A        I don't -- I don't remember.
 14            Q        Were they part of a news article or some
 15    kind of an article or --
 16            A        What do you mean?            I'm sorry.
 17            Q        Like when your -- when your photos
 18    appeared, when you see -- like in your complaint you
 19    have a list of a bunch of different instances where
 20    these photos appeared online.                 In all of the --
 21    you've looked at the --
 22                     You know what's in the complaint;
 23    correct?
 24            A        For the most part, yes.
 25            Q        Okay.     So in any of the ones that you

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                     7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 57 of 96        Page 56

  1    found, did you find it -- were your photos typically
  2    accompanying an article or some kind of a blurb?
  3            A        I believe so.          I believe they were
  4    magazines that were publishing it with words.
  5            Q        So, I mean, it wasn't like somebody, you
  6    know, just offering to sell a canvas or anything
  7    like that.
  8            A        There's so many that infringed that I
  9    don't know.
 10            Q        Okay.     You said that you found out about
 11    the use of the photos or the photos were on People a
 12    day or two after --
 13            A        I think it was whenever -- whenever Nick
 14    called me to tell me that they were on there.                         I
 15    don't remember when that was.
 16            Q        Okay.     And did you -- did you say to
 17    him, listen, you've got to get them on the phone and
 18    tell them to do something or --
 19            A        Not that I recall.
 20            Q        Did you say, hey, you've got to make
 21    them knock this off?
 22            A        I'm not sure.
 23            Q        You're not sure if you wanted -- if you
 24    vocalized that you wanted the conduct to stop?
 25            A        No.    I mean, I'm not -- I'm not sure.

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 58 of 96      Page 57

  1            Q        Okay.     So you never actually personally
  2    said -- after you found out about this, you never
  3    went to Courtney or CAE or emailed anybody on that
  4    side and said, stop sending out these photos?
  5            A        I wouldn't have had a way to contact
  6    them.
  7            Q        Okay.     Did you ever advise Mr. McElroy
  8    to do that on your behalf?
  9            A        Do what?       Ask them to stop?
 10            Q        Tell them to stop, yeah.
 11            A        I mean, I'm not really sure what we had
 12    discussed at that point in time.
 13            Q        Did you ever ask him for the contact
 14    information?
 15            A        No.
 16            Q        Say, hey, this is crazy, I'm going to
 17    deal with this myself?
 18            A        That's just out of professional
 19    courtesy.      I don't do that.            Because a lot of times
 20    photographers try and steal clients.
 21            Q        So what -- okay.            So it was Mr.
 22    McElroy's client?
 23            A        I mean, he's -- he was the point of
 24    contact for Miss Courtney.                I didn't have any
 25    contact with her outside of the actual event.

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 59 of 96      Page 58

  1            Q        Okay.     So if Mr. McElroy made a deal
  2    with CAE for the use of these photos, that was
  3    different than the deal you made with Mr. McElroy?
  4            A        I don't know.
  5            Q        I said if that was the case.
  6    Hypothetically he tells you social media, and for
  7    one reason or another it's billboards all the way to
  8    the top, you know, Times Square billboard.                     Is it
  9    Mr. McElroy -- whose fault is it if it gets used in
 10    a billboard without your --
 11            A        I'm not -- I'm not a judge.
 12            Q        Okay.     So what took between -- I believe
 13    you started the copyright process in Exhibit 2.                       It
 14    looks to be about October 24th, late October of
 15    2019.
 16            A        Uh-hmm.
 17            Q        So what -- what took so long to get
 18    those copyrighted, to register the copyright?
 19            A        I have no clue.           Like I said, I was very
 20    busy getting my affairs in order to leave the
 21    country, so ...
 22            Q        When did you first order the copyright
 23    or hire somebody to take care of the copyright?
 24            A        I'm not sure.
 25            Q        What about -- why were these the only

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 60 of 96      Page 59

  1    photos that you copyrighted?
  2            A        Recommended by counsel.
  3            Q        Okay.     So did you have -- you weren't
  4    concerned about all the other photos that were sent
  5    to CAE?
  6            A        A lot of them were just decor.
  7            Q        So it wouldn't have bothered you if
  8    there was a picture of decor in People magazine?
  9            A        As long as it was still used for social
 10    media, I would have been fine with it.                   But if it
 11    would have ended up in Home & Design magazine, I
 12    probably would have been upset about that, too.
 13            Q        Okay.     Why didn't you take any steps to
 14    register the copyright?
 15            A        We did.       It just took a while.
 16            Q        But why not for any of the decor ones?
 17            A        I'm not sure.          I don't know how the
 18    answer to that.
 19            Q        Okay.     So with the copyright being
 20    registered in October, that obviously was after the
 21    pictures were published; correct?
 22            A        Uh-hmm.
 23            Q        Are you aware of any picture in any of
 24    F-1 through F-5 being published after October?
 25            A        I'm not sure.          Unfortunately the

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                       7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 61 of 96          Page 60

  1    Internet's large and a lot of places things can get
  2    published.       So I don't know.
  3            Q        Okay.     So just to be clear for the
  4    record, did you ever have CAE or Courtney sign any
  5    nondisclosure agreement?
  6            A        No.
  7            Q        Any resale agreement?
  8            A        No.
  9            Q        Okay.     Did ever talk with CAE or
 10    Courtney and say, hey, do you promise you're not
 11    going to distribute these photos beyond what we've
 12    talked about?
 13            A        No.
 14            Q        Okay.     So who do you -- like for this
 15    job, the engagement party, who do you consider --
 16    who were you working for?
 17            A        I work for myself.             I'm an independent
 18    contractor.
 19            Q        You're an independent contractor.                    But
 20    you were there -- somebody hired you to be there;
 21    right?
 22            A        Someone paid me to come along to take
 23    photos.
 24            Q        So who is that?
 25            A        Nick.

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 62 of 96      Page 61

  1            Q        Okay.
  2            A        But he's not my boss.               I'm an
  3    independent contractor.
  4            Q        Well, in this case had you gotten to the
  5    site and he said, go away, I don't need you anymore,
  6    would you have continued working?
  7            A        If I wanted to.           I mean, it's a free
  8    country.      He doesn't own the venue, so ....
  9            Q        Even if it's a private event?
 10            A        Well, it was a public place.                 There was
 11    other shops around.            If I wanted to stay and
 12    continue shopping --
 13            Q        Yeah.     I'm talking about for the
 14    engagement party itself.
 15            A        Okay.
 16            Q        What I'm getting at here is Mr. McElroy,
 17    if he would have said "go home," if he would have
 18    said, "you're not needed" --
 19            A        He's not my boss.            He asked me to come
 20    along and take photos.
 21            Q        Who is your boss then?
 22            A        Myself.       I'm my boss.
 23            Q        Okay.     So if it was just you out of the
 24    blue --
 25                     Okay.     You're your own bos.            How did you

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 63 of 96      Page 62

  1    get paid for this?
  2            A        I don't remember.            Maybe cash.      I'm not
  3    sure.
  4            Q        By who?
  5            A        Nick.
  6            Q        Okay.     So if you're your own boss and
  7    Nick -- why would Nick be paying you?
  8            A        Because he was the point of contact.
  9            Q        The point of contact.
 10                     Okay.     Were you doing any of this work
 11    on behalf of Night Owl?
 12            A        No.
 13            Q        Okay.     Would Mr. McElroy have any reason
 14    to believe you were doing any of this work on behalf
 15    of Night Owl?
 16            A        No.
 17            Q        Okay.     So do you have any agreement with
 18    Mr. Flores regarding the --
 19            A        I am Mr. Flores.
 20            Q        I'm sorry.
 21                     -- with Mr. McElroy regarding the
 22    proceeds of any claims or case regarding these
 23    photos?
 24            A        No, not -- I don't recall.
 25            Q        Do you have a piece of the action in his

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 64 of 96      Page 63

  1    photographs?        Do you benefit -- do you gain any
  2    benefit from any of the proceeds of the lawsuit for
  3    these photographs that are marked M-1 through 4 that
  4    Mr. -- that Mr. McElroy identified earlier as being
  5    taken by him?
  6            A        I don't recall.           I do have -- I was --
  7    received wire transfers, but I don't know for which
  8    cases.      And it was BCB Bank in Peru that it was
  9    wired to, so if you need to pull a subpoena for
 10    them ...
 11            Q        Okay.     So let's start then with the
 12    settlement agreements.             You settled with CNN; right?
 13            A        I believe so, yes.
 14            Q        Do you remember how much --
 15            A        No.
 16            Q        -- the total settlement was?
 17            A        I think you guys mentioned it earlier
 18    with Nick.       I don't remember, no.
 19                     (Exhibit Number 44 was marked.)
 20            Q        Okay.     Take a look.              It's Exhibit 44.
 21            A        It says $3,000.
 22            Q        $3,000.       Okay.      So how much of -- how
 23    much of that settlement did you receive?
 24            A        I have no clue.           Again, I --
 25            Q        With the CNN I'm going to show you a

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 65 of 96      Page 64

  1    demand letter that says -- look at that.                    Take a
  2    look at the photos that accompany it.
  3            A        Yep.
  4            Q        Okay.     Is that photograph any of yours?
  5            A        No.
  6            Q        No?
  7            A        It is, yes.         I'm sorry.      That's it.
  8            Q        Which one?
  9            A        F-2.
 10            Q        F-2.     Do you see any of Mr. McElroy's
 11    photographs in that demand?
 12            A        I do not.
 13            Q        Okay.     Do you know if Mr. McElroy
 14    received any money --
 15            A        I no clue.
 16            Q        -- from CNN as part of the settlement?
 17            A        I don't have access to his bank
 18    statements, so I have no clue.
 19            Q        Well, you sign a settlement agreement.
 20            A        Correct.
 21            Q        You signed a deal with CNN for work you
 22    were saying was infringed -- that your copyright was
 23    infringed.
 24            A        Correct.
 25            Q        Would you agree that as far as CNN is

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 66 of 96      Page 65

  1    concerned, the only copyright that could have been
  2    infringed on was yours?
  3            A        According to the paperwork, yes.
  4            Q        So if it's the -- I'm caveating this.
  5    I'm saying infringed -- this is your allegations.
  6    I'm not saying that my client's saying it was
  7    infringed.       But you -- you're claiming that
  8    Photograph F-2, your phorograph, was -- your copy of
  9    it was infringed on by CNN.                The case was settled
 10    for $3,000.       And you're -- and you don't know if Mr.
 11    McElroy got any of that money?
 12            A        I'm not sure.          Like I said, we've had
 13    several different cases.               So, I mean, different --
 14            Q        What's the date on that?
 15            A        February 25th, 2020.
 16            Q        Look -- well, look at -- when was it
 17    signed, the settlement agreement?
 18            A        Was that this one?
 19                     MS. SPERRY:         Yes.
 20            A        2/26/2020.
 21            Q        Okay.     So you're saying that less than
 22    five months ago you have no recollection of whether
 23    or not Mr. McElroy received any money?
 24            A        I was living out of the country.                 The
 25    country I was living in was put in a pandemic

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 67 of 96      Page 66

  1    shutdown because of COVID right around this time.
  2    So I had a lot going on.
  3            Q        Okay.     Would you -- do you believe that
  4    Mr. McElroy would be entitled to any money for the
  5    use of -- for CNN's use of your photographs?
  6            A        I am not a judge to that.
  7            Q        It's your photograph.
  8            A        Sure.
  9            Q        Would Mr. McElroy be entitled to any
 10    money for its use?
 11            A        I mean, this photograph wouldn't exist
 12    if he hadn't brought me along.
 13            Q        Okay.
 14            A        So I still don't --
 15            Q        So do you have a deal -- what I'm trying
 16    to get to here -- and we can go through this all
 17    night just like we did with Mr. McElroy is, is there
 18    any agreement for any compensation -- does he have
 19    any piece of any of these photos?                    Does he have any
 20    rights to collect anything?
 21                     That's what I'm trying to ask you.
 22            A        Like I said, I don't know what was
 23    distributed, so I don't know if -- who got what from
 24    which.
 25            Q        If we look at CNN --

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 68 of 96      Page 67

  1            A        Okay.
  2            Q        So you're saying your just blindly
  3    signed documents?
  4            A        I never said that.
  5            Q        So what was -- did you read the
  6    settlement agreement before you signed it?
  7            A        I skimmed it.
  8            Q        You skimmed it?
  9            A        Uh-hmm.
 10            Q        Okay.     And this is a -- this is a
 11    document where you're getting paid?
 12            A        Yes.
 13            Q        How much?
 14            A        I don't know.
 15                     MS. SPERRY:         Objection.      Asked and
 16            answered.       He's asked -- he's answered it
 17            several times.
 18            Q      (By Mr. Barnes) You're getting -- okay.
 19    So you -- you don't know how much you're getting
 20    paid, but you just skimmed this.
 21            A        (Nodding.)
 22            Q        Is it possible that the agreement you
 23    made with -- regarding the photos, F-1 through F-5,
 24    your memory is flawed about the terms of that
 25    agreement?

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 69 of 96      Page 68

  1                     MS. SPERRY:         Objection.
  2            Q      (By Mr. Barnes) How do you have such a
  3    vivid memory of that -- the terms of that agreement,
  4    but you can't remember something you signed five
  5    weeks ago?       Were you getting a check five months
  6    ago?
  7                     MS. SPERRY:         Objection.        What agreement
  8            are you talking about with the memory?                    That's
  9            not his testimony.
 10            Q      (By Mr. Barnes) Okay.                 You have a vivid
 11    memory -- you said that you -- you specifically
 12    remember social media only posts for an event that
 13    happened pretty much a year ago.
 14            A        Well, that's just normal MO.               That's
 15    just kind of how -- the work that we've done has
 16    been social media work.              That's just pretty
 17    standard.
 18            Q        What -- what other work did you -- I
 19    thought you said the other work you did with
 20    Mr. Flores was a wedding.
 21            A        I'm Mr. Flores.
 22            Q        I mean, with Mr. McElroy was a wedding.
 23            A        Okay.
 24            Q        So if you did two jobs with Mr. McElroy,
 25    a wedding and this, you're telling me that the

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 70 of 96      Page 69

  1    wedding was a social media only license?
  2            A        Yeah, nobody's posting that on People
  3    magazine.      No one's -- yeah, that's all being posted
  4    on social media and print for their home and their
  5    use.
  6            Q        Sure.     Sure.       But that's a totally
  7    different deal than just social media posts only.
  8            A        So why are we comparing them?
  9            Q        Because you said that they were -- you
 10    said there was -- you said it was a year and up.
 11            A        Yeah, the contracts that I have with
 12    my -- with my wedding clients state that I will
 13    retain all the copyrights to the photos.
 14            Q        Okay.     And did you have -- did you sign
 15    a contract like that with the -- with the deal with
 16    Mr. McElroy with the photos?
 17                     MS. SPERRY:         Objection.         Asked and
 18            answered.
 19            A        Yeah, I've already answered that.
 20            Q        So you have no explanation -- if Mr.
 21    McElroy received money as part of the CNN
 22    settlement --
 23            A        I don't know.          I've already answered
 24    that.
 25            Q        You don't know that.                But if he did,

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                       7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 71 of 96          Page 70

  1    would -- in your opinion is he entitled to any money
  2    for the use of your photo -- CNN's use of your
  3    photo?
  4            A        I would feel like I owe him something
  5    for getting me the opportunity to take these
  6    pictures.
  7            Q        Okay.     So you -- what do you mean by you
  8    owe him something?           You owe him a percentage?                You
  9    owe him a flat fee?            You owe him a thank you?               You
 10    owe him a beer?
 11                     MS. SPERRY:         Objection.          Compound.
 12            Q      (By Mr. Barnes) Who do you owe him?
 13            A        It would be hard to say.
 14                     (Exhibit Number 35 was marked.)
 15            Q        And you would agree -- let's look at the
 16    -- what we've marked as Exhibit 35.                      Yes, 35.     It's
 17    a letter from your lawyer to CNN.
 18                     Have you seen that before?
 19            A        I believe digitally.
 20            Q        So would you agree that the
 21    settlement from CNN was -- came about due to demands
 22    made by you and Mr. Flores through your lawyer?
 23            A        I'm Mr. Flores.
 24            Q        I mean Mr. McElroy.                 Sorry.
 25            A        Repeat the question.

                                  www.trustpoint.one                       800.FOR.DEPO
                                www.aldersonreporting.com                   (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 72 of 96      Page 71

  1            Q        Would you agree that the settlement with
  2    CNN came about because of the demand that you and
  3    Mr. McElroy made on CNN, made upon them for payment
  4    for copyright infringement?
  5            A        I mean, we hired our lawyers to -- to do
  6    this.     I mean, that's what --
  7            Q        I mean, CNN didn't just call up out of
  8    the blue and say, hey, let me send you some money;
  9    right?
 10            A        Yeah.     My lawyers sent this.
 11            Q        You guys sent this letter and said, pay
 12    us, you owe us; right?
 13            A        Yeah, my attorney sent this.
 14            Q        Sure.     At your direction?
 15            A        Yes.
 16            Q        So that letter says in there that
 17    there's -- that you and Mr. McElroy have an interest
 18    in these nine photos and that Photo 1 -- one of the
 19    photos was used and that you and Mr. McElroy are
 20    entitled to be compensated.                So why was Mr. McElroy
 21    entitled to be compensated?
 22            A        Well, it's mentioning one of nine, so
 23    there's five here and four there, so --
 24            Q        Did you take any pictures jointly with
 25    Mr. McElroy?

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 73 of 96      Page 72

  1            A        That's impossible.
  2            Q        Okay.     I mean, I'm just trying to
  3    understand the deal with you guys.                    We're making
  4    this very, very difficult.
  5                     MS. SPERRY:         He's already testified he
  6            doesn't know.          So he can't --
  7            Q      (By Mr. Barnes) Okay.                 I'm going to ask
  8    you about each one of these again, and we'll sit
  9    here all night.
 10                     MS. SPERRY:         I'm going to ask you not to
 11            throw documents at my client.
 12                     MR. BARNES:         I'm going to set --
 13                     MS. SPERRY:         It's unnecessary.
 14                     (Exhibits Numbers 45 through 47 were
 15    marked.)
 16            Q      (By Mr. Barnes) -- 45, 46, and 47, all of
 17    those.      So let's go through them one at a time.
 18            A        Okay.
 19            Q        Tell me what you remember about 45.
 20            A        I don't.
 21            Q        You don't remember anything?
 22            A        No.
 23            Q        Do you remember signing it?
 24            A        Possibly.
 25            Q        Possibly.

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                    7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 74 of 96       Page 73

  1            A        When was this?           When was this?
  2                     MS. SPERRY:         If it helps, it tells you
  3            who are the parties are in the top paragraph.
  4                     THE WITNESS:          No, I'm looking for a
  5            date.
  6                     MS. SPERRY:         Oh, the date for the
  7            signature page?           That's where the exhibits
  8            start.
  9                     THE WITNESS:          Yeah, this -- I was in the
 10            middle of quarantine, like a military
 11            lockdown, quarantine lockdown during this
 12            time.     So I don't remember.               I had other
 13            things on my mind in my life going on that
 14            were a lot more important than this.
 15            Q      (By Mr. Barnes) Okay.                 When did you get
 16    back to the U.S.?
 17            A        April 20 something.
 18            Q        April 20 something?
 19            A        Uh-hmm.
 20            Q        Okay.     Let's look at Exhibit 47.
 21            A        Yes.
 22            Q        What do you remember about that one?
 23                     MS. SPERRY:         The first page will tell
 24            you who the parties are.
 25                     THE WITNESS:          This is recent.        We

                                  www.trustpoint.one                      800.FOR.DEPO
                                www.aldersonreporting.com                  (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 75 of 96      Page 74

  1            haven't received --
  2            Q      (By Mr. Barnes) The question is:                 What do
  3    you remember about this one?
  4            A        That I signed it.
  5            Q        Okay.     So how much are you getting --
  6    what's the total amount?
  7            A        I don't know.          I haven't received any
  8    money from this one yet.
  9            Q        Okay.     What is -- so what's your
 10    understanding of how much you're going to get from
 11    this?
 12            A        I won't know until I receive it.
 13            Q        So you signed a deal that you -- and you
 14    have no idea how much you're going to receive?
 15            A        On this one?
 16            Q        Look at Paragraph 1.                It says the total
 17    payment is $6,300.           Do you see that?
 18            A        Uh-hmm.
 19            Q        So you signed and agreed along with Mr.
 20    McElroy to settle for $6,300.                 So how much of that
 21    $6,300 are you getting?
 22            A        I don't know.          I'd be perjuring myself
 23    if I even tried to guess right now.
 24            Q        Then why did you sign the document?
 25            A        Because I knew I was getting money.

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 76 of 96      Page 75

  1            Q        Okay.     Is that why you -- that's why you
  2    agreed to do the photos, because you were getting
  3    money?
  4            A        Part of it.
  5            Q        Okay.     So you didn't -- so it's possible
  6    that back when you made the photo agreement you
  7    didn't actually have the -- a solid and detailed an
  8    agreement as you think; right?
  9                     MS. SPERRY:         Objection.
 10            A        I never said that.             I never said that.
 11            Q        Okay.     So all those settlement
 12    agreements that we're looking at right now, they all
 13    came about because letters were sent by your
 14    attorney --
 15            A        Correct.
 16            Q        -- demanding payment that you believe
 17    that you were entitled to?
 18            A        Correct.
 19            Q        Okay.     And later on if the court was
 20    found -- if it was found that CAE has a license and
 21    they had the right to send those photographs, would
 22    you agree that you would not -- you would not be
 23    entitled to that money?
 24                     MS. SPERRY:         Objection.
 25                     MR. BARNES:         On what grounds?

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                    7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 77 of 96       Page 76

  1                     MS. SPERRY:        It calls for a legal
  2            conclusion.
  3            Q      (By Mr. Barnes) Why were you getting paid
  4    under Exhibit 47?          Why are they paying you?
  5            A        Infringement.
  6            Q        Infringement.         And how -- how was it you
  7    were fringed on?
  8            A        Per this letter, yeah.
  9            Q        The infringement was then publishing
 10    photos without your permission?
 11            A        (Nodding.)
 12            Q        But if you had gave CAE permission to
 13    distribute these photos --
 14            A        I never gave them permission.
 15            Q        But you don't -- I'm just asking.                    Down
 16    the road if it's determined that they had permission
 17    to publish the photos, they published them, and you
 18    request money for infringement, they -- you
 19    hadn't -- there was no infringement in that case.
 20    Is that correct?
 21                     MS. SPERRY:        Objection.       What's the
 22            question?
 23                     (Exhibit Numbers 31 through 34 and 36
 24    through 43 were marked.)
 25            Q      (By Mr. Barnes) Let's just move on,

                                 www.trustpoint.one                      800.FOR.DEPO
                               www.aldersonreporting.com                  (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 78 of 96      Page 77

  1    please.      All these -- take a look.               Take a look.
  2    It's Exhibits 30, 31, 32, 33, 34 -- I believe 35 is
  3    already out -- 36, 37, 38, 39, 40, 42 -- 41, 42 and
  4    43.
  5                     So just take a look and see if you --
  6    the question is if you know -- if those all seem
  7    like they were letters that you authorized to be
  8    sent out to the various publications.
  9            A        I believe these look familiar.
 10            Q        Okay.     And those -- you would agree that
 11    those are all letters that were sent out demanding
 12    payment for infringement that you are alleging?
 13            A        Yes.
 14                     (Exhibit Number 8 was marked.)
 15            Q        Okay.     Okay.       I want you to take a look
 16    at what's marked as Exhibit 8.                  That's a document
 17    that you provided to us in discovery.                   Do you
 18    recognize that?
 19            A        Am I in the blue or what?
 20            Q        Well, actually it looks like -- is that
 21    a picture of you at the top?                 It says "Maybe:
 22    Brian."
 23            A        Uh-hmm.
 24            Q        So looking at Page 1, somebody in the
 25    blue on the right says, "Got asked to shoot for Real

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                    7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 79 of 96       Page 78

  1    Housewives of Atlanta Friday.                 BTS.      What do I
  2    charge?"
  3                     So do you think that was Mr. McElroy or
  4    you?    Do you know?
  5            A        I'm not sure.
  6            Q        You're not sure?
  7            A        It could be McElroy.                I don't know.
  8            Q        Okay.     Do you know of anyone else --
  9    look at this correspondence in general.                     Do you
 10    remember any of this?
 11            A        That's my link.           But I don't remember
 12    this conversation.
 13            Q        You don't remember this?
 14            A        Uh-hmm.
 15            Q        Will you look at the one that says July
 16    26th, 2019?       It starts on the third page.                Somebody
 17    says, "Can I catch a ride to the job today?"                       Do you
 18    have any idea -- were you asking Mr. McElroy to
 19    catch a ride or was he asking you?                     Does this
 20    refresh your memory at all?
 21            A        No.
 22                     (Exhibit Number 10 was marked.)
 23            Q        Okay.     Then we can move on.             Let me show
 24    you what's marked as Exhibit 10, which is another --
 25    do you recognize that?

                                  www.trustpoint.one                      800.FOR.DEPO
                                www.aldersonreporting.com                  (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 80 of 96      Page 79

  1            A        Yes.
  2            Q        What is it?
  3            A        It's when I reached out to the publicist
  4    or the person who wrote the CNN article.
  5            Q        When did you do that?
  6            A        I don't know.
  7            Q        You don't know?
  8            A        After -- obviously after this was
  9    printed or published, but I don't know when exactly.
 10            Q        What was the purpose of reaching out to
 11    that person?
 12            A        Trying to get more business.
 13            Q        Do you say in this message, hey, that's
 14    my photo, I own it, why are you publishing it?
 15            A        That's where I wanted to lead that to.
 16            Q        I thought you just said a second ago
 17    that you were trying to get more business?
 18            A        Yeah.     I can do both.
 19            Q        Okay.     So can you point to where you
 20    made any objection to that photo being used?
 21            A        Well, I hadn't yet.                 She hadn't received
 22    the letter.       I didn't want to go in guns blazing,
 23    so --
 24            Q        Okay.     So what -- did you ever actually
 25    have any -- did Ms. France ever respond to you?

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 81 of 96      Page 80

  1            A        No, this -- no, she didn't even receive
  2    it.
  3            Q        Okay.
  4            A        So I pursued it no further.
  5            Q        Okay.     So what do you mean by you didn't
  6    want to go in guns blazing?
  7            A        Well, I mean, if I eventually wanted to
  8    ask her to change the name on something, I'm going
  9    to get more bees with sugar than vinegar.
 10            Q        Well, why didn't you ask CAE to have the
 11    name changed?
 12            A        I don't know who CAE is.               I know
 13    Courtney.
 14            Q        You knew Courtney.             Why didn't you ask
 15    Courtney?
 16            A        I didn't have her contact information.
 17            Q        Why didn't you ask Mr. McElroy for her
 18    contact information?
 19                     MS. SPERRY:         Objection.        Asked and
 20            answered.
 21            Q      (By Mr. Barnes) Okay.                 How much did you
 22    get paid for the job?
 23            A        I don't know.          I don't know.
 24            Q        You don't know how much you got paid?
 25            A        No.    No.

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 82 of 96      Page 81

  1            Q        Okay.     So you don't know how much you
  2    got paid.      You don't know which messages are you in
  3    the text messages.
  4            A        No, I said that these -- that that was
  5    my link.      I told you that that was my link at the
  6    end.    Obviously that was sent to me.
  7            Q        Okay.
  8            A        So don't put words in my mouth.
  9                     (Exhibit Number 1 was marked.)
 10            Q        Okay.     I just want to go through what's
 11    marked as Exhibit 1, which is the complaint.                      Let's
 12    start with Paragraph 7.              In Paragraph 7 --
 13            A        Yeah.
 14            Q        -- you said that you have garnered
 15    widespread commercial success.                  So please tell me
 16    about your widespread commercial success.
 17            A        Well, I've been doing photography since
 18    I was in sixth grade.             So I entered contests with a
 19    35-millimeter Minolta and I've been taking photos
 20    ever since.
 21            Q        Okay.     Have you won any awards for that?
 22            A        I did win an award for a photo for Anna
 23    Ruby Falls when I was like 12, so --
 24            Q        Was it published commercially?
 25            A        I'm not sure.          That was so long ago.

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                    7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 83 of 96       Page 82

  1            Q        Well, what did you mean by widespread
  2    commercial success?
  3            A        Well, I mean, that just stems from --
  4    commercial work could be headshots for a business,
  5    you know, working with Verizon Wireless.                     I've
  6    worked with AT&T.          I've worked with some of the
  7    Fortune --
  8            Q        Okay.
  9            A        Nothing as glamorous as People, but --
 10            Q        So it says here that you worked as an
 11    independent -- Paragraph 8, you work as an
 12    independent contractor for Night Owl.                     Is that true?
 13            A        With Night Owl.
 14            Q        Well, here it says you work as an
 15    independent contractor for them.                     So that's a
 16    mistake in the complaint?
 17            A        I guess --
 18            Q        It's okay if it is.                 I'm just asking --
 19    trying to understand.
 20            A        Because we work with them.
 21            Q        You work with them?
 22            A        (Nodding.)
 23            Q        Paragraph 16 says that they're wholly --
 24    that the copyrighted works are original,
 25    exclusive -- you're the exclusive owner of all

                                  www.trustpoint.one                      800.FOR.DEPO
                                www.aldersonreporting.com                  (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 84 of 96      Page 83

  1    rights, title and interest.
  2                     So nobody else has any right, title or
  3    interest in any of the photos marked F-1 to F5?
  4                     MS. SPERRY:         Objection.      I think that
  5            calls for a legal conclusion.
  6            Q      (By Mr. Barnes) Well, what does that mean
  7    to you then?        What --
  8            A        This just looks like standard copyright.
  9            Q        So F-1, who has the rights to use F-1 as
 10    we sit here today?
 11            A        I do.
 12            Q        Who else?
 13            A        I'm not sure what the stipulations were
 14    with some of these other cases, so I don't know.                        I
 15    know for certain I do.
 16            Q        Okay.     So you do.         But you don't know
 17    who -- you don't know who has the right to your
 18    photographs?
 19            A        Well, yeah, because -- I mean, I don't
 20    know if we made -- what arrangements were made with
 21    some of these settlements.
 22            Q        So you gave -- you don't know what you
 23    did with your -- so you're saying you settled the
 24    case for an amount of money that you didn't know how
 25    you're going to receive and you don't know what

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 85 of 96      Page 84

  1    terms and conditions there were for these
  2    photographs.        So you might not even own them at all.
  3                     MS. SPERRY:         Objection.      That's not his
  4            testimony.
  5            Q      (By Mr. Barnes) So let me -- your head
  6    was taking, so let's make sure I get that.
  7            A        I had to, like, pop my neck.
  8            Q        No.    I just want to make sure you're
  9    saying like either yes or no out loud because the
 10    court reporter can't --
 11            A        If I'm shaking my head it's -- I'm just
 12    absorbing what you're saying.                 I'm not answering a
 13    question.
 14            Q        So your testimony is that as you sit
 15    here you do not -- you don't know who has the
 16    rights -- you don't know all of the people who have
 17    rights to F-1 and what rights they have?
 18            A        Correct.
 19            Q        What about F-2?
 20            A        The same.
 21            Q        F-3.
 22            A        The same.        The same for all.
 23            Q        Okay.     Paragraph 19 says, "The
 24    copyrighted works are of significant value."
 25                     So how much are F-1 through F-5 worth?

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 86 of 96      Page 85

  1    Give me a price on F-1.
  2            A        I mean, I leave that up to the judge to
  3    see what they say.
  4            Q        The same for F-2, for the rest of them?
  5            A        For all of them, yes.
  6            Q        Okay.     So how -- so a judge is in a
  7    better position to value your work than you are?
  8            A        This is what we hired, you know, counsel
  9    for is to have them educate us on what the worth is
 10    based on the infringement.
 11            Q        Well, what's it worth to you?
 12            A        I seek to legal for that.
 13            Q        Okay.     Do you plan on bringing any
 14    claims against Mr. McElroy?
 15            A        No.
 16            Q        Did you make any agreement with Mr.
 17    McElroy for why you wouldn't bring claims against
 18    him?
 19            A        I'm sorry.        What?
 20            Q        Do you have any agreement with Mr.
 21    McElroy for why you would not bring any claims
 22    against him?
 23            A        I'm afraid I don't understand the
 24    question.
 25            Q        You're upset that your name wasn't

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 87 of 96      Page 86

  1    attached to the photos.              But Mr. McElroy was the
  2    person that made that happen.
  3                     MS. SPERRY:         Objection.
  4            Q      (By Mr. Barnes) You're upset.
  5                     MS. SPERRY:         He didn't testify to that.
  6            That's not his testimony.
  7            Q      (By Mr. Barnes) Your testimony was that
  8    you're upset because your name wasn't attached to
  9    the photos.       I showed you some text messages where
 10    it shows you why it's not attached to the photos.
 11    And the reason why I -- according to me and the
 12    texts that were sent was Mr. McElroy made it that
 13    way.
 14                     MS. SPERRY:         Objection.        That's your
 15            testimony.
 16            Q      (By Mr. Barnes) Okay.                 So you hold Mr.
 17    McElroy not responsible at all for any of -- any of
 18    your losses?
 19            A        I've already answered that question.
 20            Q        Okay.     What are your damages?
 21            A        I seek to counsel for that question.
 22            Q        You seek -- so you don't know how -- how
 23    have you been damaged?
 24            A        I don't know how much they've wracked up
 25    in legal fees.         I don't -- I don't know any of it

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 88 of 96      Page 87

  1    right now.       I'm -- I just got back into the country
  2    not long ago, like I'm still working on --
  3            Q        You got back in the country in April?
  4            A        Yeah.     I did, but I wasn't planning --
  5            Q        You were gone for six months and --
  6            A        Yes, I sold my car, sold my entire life.
  7    I was planning to be there for several years, and I
  8    came back because of COVID.
  9            Q        Okay.
 10            A        So, yeah.        And I had to restart my life
 11    again coming back, and I'm still doing that.                      So --
 12            Q        Okay.     So you have no idea --
 13            A        I don't know if you've ever moved out of
 14    the country, but it's kind of difficult.
 15            Q        So you have no idea what your damages
 16    are?
 17            A        No.
 18            Q        And you have no -- how much do you owe
 19    your lawyers right now?
 20            A        No clue.
 21            Q        What's the deal with the lawyers?
 22                     MS. SPERRY:         Objection.      Asked and
 23            answered.
 24            Q      (By Mr. Barnes) You don't -- you have no
 25    clue --

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 89 of 96      Page 88

  1                     MS. SPERRY:        Objection.       Asked and
  2            answered.
  3            Q      (By Mr. Barnes) -- how they're going to
  4    be compensated?
  5                     MR. BARNES:        I mean, I'm asking these
  6            over and over again because --
  7                     MS. SPERRY:        He's already -- and he's
  8            already testified he doesn't know.                  He doesn't
  9            know the arrangement.             He doesn't know how
 10            much he's spent.
 11                     MR. BARNES:        So I'm not going to be
 12            getting an affidavit from you guys later on
 13            when I file summary judgment stating --
 14                     MS. SPERRY:        Your client has no idea how
 15            much she's paid you similarly.
 16                     MR. BARNES:        Yeah, I understand that.
 17            But we just have a whole lot of "I don't
 18            knows" here and I don't want to --
 19                     MS. SPERRY:        So did your client.
 20                     MR. BARNES:        -- have to deal with coming
 21            back here later because all of a sudden
 22            everything is clear.
 23                     MS. SPERRY:        Likewise.       Likewise.
 24                     MS. AJINCA:        You were allowed to ask me
 25            multiple times without objection.

                                 www.trustpoint.one                      800.FOR.DEPO
                               www.aldersonreporting.com                  (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 90 of 96      Page 89

  1            Q      (By Mr. Barnes) Okay.                 In the document
  2    requests, I asked you --
  3                     (Exhibit Number 4 was marked.)
  4            Q        I'm going to show you Exhibit 4.                 Did
  5    you ever see that before?
  6            A        Possibly.
  7            Q        Well, take a look at it.               I mean, these
  8    are the document requests that I sent through your
  9    lawyer asking you to produce certain documents.
 10            A        Okay.
 11            Q        So did anyone say, please produce these
 12    documents to you?          Did anyone ever ask you to gather
 13    the documents requested?
 14            A        Yeah, I was asked to -- to gather
 15    certain documents.
 16            Q        Okay.     Did you get everything that was
 17    on that list or anything you could?
 18            A        No.    I replaced -- well, yeah,
 19    everything I could that I had via social media.                       But
 20    anything that was on my phone I replaced before I
 21    moved to South America, so --
 22            Q        Okay.     So what -- anything that you have
 23    that you need to add that you might not have
 24    attached?      Anything that comes to mind --
 25            A        Not that I'm aware of.

                                  www.trustpoint.one                     800.FOR.DEPO
                                www.aldersonreporting.com                 (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 91 of 96      Page 90

  1            Q        -- that you found?            Okay.     So you said
  2    social media.        You -- or you said that you replaced
  3    your phone, so no text messages.                    Were there any
  4    text messages between you and CAE or Courtney?
  5            A        (Nodding.)
  6                     MS. SPERRY:          Answer verbally.
  7                     THE WITNESS:         Oh.    No, sorry.
  8                     MR. BARNES:        Okay.      Just give me minute
  9            here to talk to her.
 10                     (Recess.)
 11                     MR. BARNES:        All right.         I believe that
 12            is the end of our questions.
 13                     MS. SPERRY:        I have just actually a
 14            couple of followups.
 15                     Is the court reporter ready?
 16                            DIRECT EXAMINATION
 17            Q      (By Ms. Sperry) Do you have an employment
 18    agreement with McElroy?
 19            A        No.
 20            Q        And you don't consider him your
 21    employer, do you?
 22            A        Absolutely not.
 23                     MS. SPERRY:        That's all the questions I
 24            have.
 25                     (Deposition concluded at 5:57 p.m.)

                                 www.trustpoint.one                      800.FOR.DEPO
                               www.aldersonreporting.com                  (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 92 of 96      Page 91

  1                     (Signature not discussed.)
  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

                                 www.trustpoint.one                      800.FOR.DEPO
                               www.aldersonreporting.com                  (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 93 of 96      Page 92

  1                               DISCLOSURE
  2
       STATE OF GEORGIA                  DEPONENT:         BRYAN FLORES
  3    COUNTY OF FULTON
  4                Pursuant to Article 10.B of the Rules
       and Regulations of the Board of Court Reporting of
  5    the Judicial Council of Georgia, I make the
       following disclosure.
  6
                   I am a Georgia Certified Court Reporter.
  7    I am here as an independent contractor for Alderson
       Court Reporting. Alderson Court Reporting was
  8    contacted by the offices of Marcy L. Sperry,
       Esquire, to provide court reporting services for
  9    this deposition. Alderson Court Reporting will not
       be taking this deposition under any contract that is
 10    prohibited by O.C.G.A 9-11-28 (c).
 11                Alderson Court Reporting has no
       contract/agreement to provide reporting services
 12    with any party to the case, any counsel in the case,
       or any reporter or reporting agency from whom a
 13    referral might have been made to cover this
       deposition. Alderson Court Reporting will charge
 14    its usual and customary rates to all parties in the
       case, and a financial discount will not be given to
 15    any party to this litigation.
 16
       _________________________________
 17
       CARLA J. HOPSON, CCR# B-1816
 18    July 13, 2020.
 19

 20

 21

 22

 23

 24

 25

                                 www.trustpoint.one                      800.FOR.DEPO
                               www.aldersonreporting.com                  (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 94 of 96      Page 93

  1                         C E R T I F I C A T E
  2    STATE OF GEORGIA:
  3    COUNTY OF FULTON:
  4

  5            I hereby certify that the foregoing deposition
  6    was taken down, as stated in the caption, and the
  7    colloquies, questions and answers were reduced to
  8    typewriting under my direction; that the foregoing
  9    transcript is a true and correct record of the
 10    evidence given.
 11            The above certification is expressly withdrawn
 12    and denied upon the disassembly or photocopying of
 13    the foregoing transcript, unless said disassembly or
 14    photocopying is done under the auspices of Alderson
 15    Court Reporting, Certified Court Reporters, and the
 16    signature and original seal is attached thereto.
 17            I further certify that I am not a relative or
 18    employee or attorney of any party, nor am I
 19    financially interested in the outcome of the action.
 20            This, the 13th day of July, 2020.
 21

 22                     ______________________________
 23                     CARLA J. HOPSON, RPR
                        Certified Shorthand Reporter
 24                     B-1816
 25

                                 www.trustpoint.one                      800.FOR.DEPO
                               www.aldersonreporting.com                  (800.367.3376)
Bryan Flores                                                                       7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 95 of 96          Page 94



           Notice Date: 07/15/2020

           Deposition Date: 7/8/2020

           Deponent: Bryan Flores

           Case Name: Nicholas McElroy v. Courtney Ajinca Events
     LLC

           Page:Line             Now Reads                 Should Read

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________

           ______ ________________________ ___________________
           ________ _____________________________ ________________________




                                 www.trustpoint.one                          800.FOR.DEPO
                               www.aldersonreporting.com                      (800.367.3376)
Bryan Flores                                                                   7/8/2020
           Case 1:19-cv-05094-SDG Document 33 Filed 07/28/20 Page 96 of 96      Page 95




                             CERTIFICATE OF DEPONENT

           I hereby certify that I have read and examined the

           foregoing transcript, and the same is a true and

           accurate record of the testimony given by me.

           Any additions or corrections that I feel are

           necessary, I will attach on a separate sheet of

           paper to the original transcript.



                                _________________________

                                Signature of Deponent

           I hereby certify that the individual representing

           himself/herself to be the above-named individual,

           appeared before me this _____ day of ____________,

           20__, and executed the above certificate in my

           presence.



                             ________________________


                             NOTARY PUBLIC IN AND FOR



                                        ________________________

                                        County Name

           MY COMMISSION EXPIRES:




                                 www.trustpoint.one                      800.FOR.DEPO
                               www.aldersonreporting.com                  (800.367.3376)
